DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Section “RELATED APPLICATIONS” should be updated in the response to this office action.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the phrase “the Molded tissue” on step e) lacks of sufficient antecedent basis.
Claim 1 is vague and indefinite since it is unclear if the CD strain is the strain of the fabric or the strain that the fabric produces on the web, i.e., the CD strain of the tissue. For the purpose of this office action either way would read on said limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Underhill et al., (hereafter Underhill), US Patent No. 7,972,474 B2.
With regard to claim 1, Underhill teaches a process of making a single ply tissue including the same steps as claimed, i.e., dispersing papermaking fibers in water to form a slurry, which is then deposited onto a moving foraminous wire/fabric/belt forming a wet web/tissue. Then wet tissue is then dewatered forming a partially dried tissue/web which is then transferred to a transfer fabric and from the transfer fabric to a throughdrying fabric (TAD). The partially dried tissue is dried by passing it a drying cylinder while supported by the throughdrying fabric; see figure 1 and column 7, line 56 through column 9, line 40. Underhill teaches that the transfer fabric can have a CD strain from 10 to 20% which falls within the claimed range; see  column 8, lines 31-48.
With regard to claim 2, Underhill discloses that the transfer and/or the TAD fabric comprises a plurality of protuberances which define a plurality of valleys therebetween; see column 8, lines 49-54.
Regarding to claim 3, Underhill teaches that the valleys have height, i.e., depth  that falls within the claimed range; see column 8, lines 55-61. 
With regard to claims 4-5, the width and  spacing of the protuberances can be optimized to desired range. Moreover, since the process is the same or very similar and the products made have properties that are within the properties of the disclosed products, then the transfer and/or TAD fabric must be same or very similar, i.e., not patentably different.
Regarding to claims 6-8, Underhill teaches wave-like shapes; see paragraph bridging columns 8 and 9. The skewing and wavelength can be optimized to desired range. Moreover, as discussed above, since the products of the reference are basically the same as the ones disclosed then it can be assumed that they are made with similar fabric, especially when the process is the same as-well; see above.
 With regard to claims 9-10, Underhill teaches that fabric are the same or similar to that of the US Patent Application Publication No. 2003/0157300 A1, which teaches that the ridges, i.e., protuberances are flat; see ¶-[0010] and since the fabric is porous, permeable, then the flat protuberances must have pores.
Regarding to claim  11, Underhill teaches the difference in speed of the fabric, i.e., rush transfer; see column 10, lines 1-12.
Regarding to claim 12, the transferring of the web to the TAD fabric using vacuum is disclosed on column 8, lines 22-30 and column 9, lines 22-30.
With regard to claims 13-14, Underhill teaches the making of multi-layer tissues including different proportions of fibers in the layers; see column lines 25-55.
Regarding to claims 15-16, Underhill is silent with the calendering of the web, but teaches that the products undergo a converting process; see column 10, lines 40-47, which  calendering could be part of it and it teaches that the tissue is wound onto a parent roll; see column 11, lines 1-4. The product has properties that falls within the claimed range; see column 6, lines 29-41 for the basis weight. The stiffness and CD tensile and CD  stretch are shown in the table below:
Note that the GMT between 500 to 1000 g/3” is disclosed on column 6, lines 10-20 and the average, i.e., 750 g/3” has been used to calculate the stiffness index using the formula in the current application:
                 
                    S
                    t
                    i
                    f
                    f
                    n
                    e
                    s
                     
                    i
                    n
                    d
                    e
                    x
                    =
                    (
                    
                        
                            
                                M
                                D
                                 
                                s
                                l
                                o
                                p
                                e
                                *
                                C
                                D
                                 
                                S
                                l
                                o
                                p
                                e
                            
                        
                        /
                        
                            G
                            M
                            T
                            )
                        
                    
                    *
                    1,000
                    =
                    
                        
                            
                                
                                    G
                                    M
                                     
                                    S
                                    l
                                    o
                                    p
                                    e
                                
                                
                                    G
                                    M
                                    T
                                
                            
                        
                    
                    *
                    1,000
                    .
                
            

MD Stretch
CD Stretch
GMT Stretch
MD Slope 
CD Slope
GMT Slope
GMT
Stiffness Index
CD Tea
MD Tea
GM TEA
Sample #
15.3
13.63
14.44088
6.13
1.92
3.430685
750
4.574247
3.34
10.53
5.930447
1
16.7
14.6
15.61474
6.08
2.19
3.649
750
4.865333
4.94
11.48
7.530684
2
18.8
16.3
17.50543
15.2
2.2
5.782733
750
7.710311
6.22
18.8
10.8137
3
14.54
12.8
13.64229
6.28
2.2
3.716988
750
4.955984
3.46
9.16
5.629707
4
13.72
12.64
13.16893
6.07
2.32
3.752652
750
5.003537
3.65
8.58
5.596159
5
17.6
15
16.24808
5.74
2.35
3.672737
750
4.896983
5.36
12.6
8.218029
6
17
14.5
15.70032
6.38
2.35
3.87208
750
5.162773
5.12
12
7.838367
7
15.6
14.4
14.988
11.6
2.4
5.276362
750
7.03515
5.01
15.6
8.840588
8
18.3
15.4
16.7875
6.79
2.44
4.070332
750
5.427109
6.6
16.5
10.43552
9
17.5
14.7
16.03901
8.13
2.55
4.553186
750
6.070914
6.5
15.6
10.06976
10
13.92
11.91
12.87584
5.97
2.6
3.939797
750
5.253063
3.75
8.23
5.555403
11


From the table above, we can see that GMT and GM stretch of claims 2 and 11, are within the claimed range, for samples 2-3, 6-7 and 9-11.
 Samples 9 and 10 meets the CD Tea of claim 3 and 12.
 Samples 3 and 10 shows GM TEA of claims 4 and 13. 
The stiffness Index of claims 5 and 14 is shown on samples 1-2 and 4-6.
The CD Tensile was calculated from the CDT/CD stretch ratio and the CD stretch as 
                        
                            C
                            D
                            T
                            =
                            
                                
                                    C
                                    D
                                    T
                                
                                
                                    C
                                    D
                                     
                                    S
                                    t
                                    r
                                    e
                                    t
                                    c
                                    h
                                
                            
                            *
                            C
                            D
                             
                            S
                            t
                            r
                            e
                            t
                            c
                            h
                        
                    ; see table below, which shows that the CDT (CD tensile) of some of the tissues are within the claimed range; see below:
Sample
CD Dry Stretch

CDT/CD Stretch

CD Tensile
1
13.63

20.8

283.504
2
14.6

30.9

451.14
3
16.3

34.7

565.61
4
12.8

24.6

314.88
5
12.64

27.7

350.128
6
15

35.9

538.5
7
14.5

35.1

508.95
8
14.4

33.3

479.52
9
15.4

43.9

676.06
10
14.7

44.5

654.15
11
11.91

32.5

387.075










Note that the tables show GM stretch greater than 15% see for example samples 3 and 9, which read on claim 16.
It seems that Underhill teaches all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed product would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Rolled Tissue Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF